DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Swart on 3/10/2022.
Claim 6 line 3, the limitation “second set of flanges” has been changed to “the second set of flanges”. 

Claim 14 line 5, the limitation “each first flange” has been changed to “each of the first set of flanges”. 

Claim 14 line 10, the limitation “first axial track” has been changed to “a first axial track”. 

Claim 14 line 16, the limitation “second axial track” has been changed to “the second axial track”. 
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose the inner shaft defining a lumen extending along at least a portion of a length of the inner shaft and wherein a first portion of the pair of drive bar struts are positioned within the lumen of the inner shaft and a second portion of the pair of drive bar struts extend from an opening at a distal end of the inner shaft (claim 1) and also, fails to disclose the first drive bar strut including a first opening and a first axial track positioned proximal to the first opening, wherein a cross-sectional area defined by the first opening is smaller than a cross-sectional area defined by the first axial track and the second drive bar strut including a second opening and a second axial track positioned proximal to the second opening wherein a cross-sectional area defined by the second opening is smaller than a cross-sectional area defined by the second axial track (claim 14). 
The prior art of record of Allen (US Pub No. 2013/0296848) discloses everything in claims 1 and 14 (see Final rejection mailed out on 12/6/2021) including an inner shaft and also, a first drive bar strut having a first opening (96) and a first axial track (90) positioned proximal to the first opening and a second drive bar strut having a second opening (96) and a second axial track (90) positioned proximal to the second opening but fails to disclose the inner shaft defining a lumen extending along at least a portion of a length of the inner shaft and wherein a first portion of the pair of drive bar struts are positioned within the lumen of the inner shaft and a second portion of the pair of drive 
The limitations as stated above in claims 1 and 14 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771